Case 1:19-cv-04052-JPH-DLP Document 47 Filed 09/09/20 Page 1 of 4 PageID #: 169




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 NICHELLE L. JACKSON            )
                                )
                    Plaintiff   )             CASE NO. 1:19-cv-04052-JPH-DLP
                                )
             vs.                )
                                )
 MED-1 SOLUTIONS, LLC           )
                                )
                    Defendant   )
 ______________________________ )

   MED-1’S OBJECTION TO PLAINTIFF’S REQUEST THAT EACH PARTY BEAR
   THEIR OWN COSTS IN PLAINTIFF’S MOTION TO DISMISS WITH PREJUDICE

        Comes now Defendant, MED-1 Solutions, LLC (“MED-1”), by counsel, and for its

 objection to Plaintiff’s request that each party bear their own costs in Plaintiff’s motion to

 dismiss her complaint with prejudice, states the following:

    1. On September 4, 2020, Plaintiff filed a motion to dismiss her complaint against MED-1

        with prejudice and therein requested all parties to bear their own costs and fees. [Doc. 46]

    2. MED-1 does not object to dismissal of Plaintiff’s complaint with prejudice; however,

        MED-1 objects to Plaintiff’s request that each party bear their own costs.

    3. Under Federal Rule 54, “Unless a federal statute, these rules, or a court order provides

        otherwise, costs—other than attorney’s fees—should be allowed to the prevailing party”

        Fed. R. Civ. P. 54(d).

    4. “[A] voluntary dismissal with prejudice renders the opposing party a ‘prevailing party’

        within the meaning of Rule 54.” Mother and Father v. Cassidy, 338 F.3d 704, 708 (7th

        Cir. 2003); see also Riviera Distributors, Inc. v. Jones, 517 F.3d 926, 928 (7th Cir. 2008)

        (“[Defendant] obtained a favorable judgment. That this came about when [plaintiff] threw



                                                 1
Case 1:19-cv-04052-JPH-DLP Document 47 Filed 09/09/20 Page 2 of 4 PageID #: 170




      in the towel does not make [defendant] less the victor than it would have been had the

      judge granted summary judgment or a jury returned a verdict in its favor. [Plaintiff] sued;

      [defendant] won; no more is required.”).

   5. The Seventh Circuit has “recognized only two situations in which the denial of costs

      might be warranted: the first involves misconduct of the party seeking costs, and the

      second involves a pragmatic exercise of discretion to deny or reduce a costs order if the

      losing party is indigent.” Cassidy, 338 F.3d at 708; U.S. ex rel. Pileco, Inc. v. Slurry

      Systems, Inc., 804 F.3d 889, 894 (7th Cir. 2015) (same); King v. Lukens, 2013 WL

      1975910 at *1 (S.D. Ind. May 13, 2013) (same).

   6. In her motion to dismiss with prejudice, with each party bearing their own costs and fees,

      Plaintiff fails to argue that costs should not be awarded to MED-1 because of its conduct

      or because Plaintiff is indigent. [Doc. 46]

   7. Therefore, if this Court grants Plaintiff’s motion to dismiss her complaint with

      prejudice—and MED-1 does not object to dismissal of her complaint with prejudice—

      then costs must be awarded to MED-1. See Cassidy, 338 F.3d at 710 (“costs must be

      awarded to a prevailing party unless one of the recognized situations warranting a denial

      of costs is present.”). In Cassidy, the Seventh Circuit concluded, “The district court []

      acted beyond its authority when it attempted to deny the [defendant] its right to costs as a

      condition of the Rule 41 dismissal.” Id. In doing so, it stated, “Where the dismissal is

      with prejudice, however, as it was here, nothing in the language of Rule 41 suggests that

      the prevailing defendant should not enjoy the normal benefits of a final judgment in its

      favor.” Id.; see also Jones, 517 F.3d at 928; Timothy B. O’Brien LLC v. Knott, 2019 WL

      4722483 at *4 (W.D. Wisc. May 16, 2019) (rejecting plaintiff’s request that each party



                                                 2
Case 1:19-cv-04052-JPH-DLP Document 47 Filed 09/09/20 Page 3 of 4 PageID #: 171




        bear their own costs in its motion for voluntary dismissal and allowing defendants to

        submit a bill of costs).

    8. In fact, awarding MED-1 costs as the prevailing party is even more warranted in this case

        than the typical one. As noted in MED-1’s motion to extend the discovery deadline, about

        four hours into Plaintiff’s deposition, Plaintiff announced that she was finished and that

        she would refuse to answer any additional questions. [Doc. 44, ¶ 8] Over the

        protest/objection from MED-1’s counsel, Plaintiff then disconnected from the

        video/Zoom deposition. [Doc. 44, ¶ 8] In that motion, MED-1 also described how it

        believes that Plaintiff has a duty to supplement and correct her prior written discovery

        responses and counsel for the parties were engaged in discussion about supplementation

        and correction of the discovery responses as well as completion of Plaintiff’s deposition.

        [Doc. 44, ¶ 9] Plaintiff requested to dismiss her case with prejudice prior to MED-1

        having the opportunity to complete Plaintiff’s deposition or receiving complete and

        corrected discovery responses. Thus, awarding MED-1 costs is not only warranted under

        existing Seventh Circuit authority, but it is especially fair and proper under this unique

        factual scenario.

    9. MED-1 requests the Court to allow it to file a bill of costs, seeking recovery of costs

        under 28 U.S.C. § 1920 and allowed by law, within 14 days of entry of final judgement

        that dismisses Plaintiff’s lawsuit with prejudice. See S.D. Ind. L.R. 54-1(a).

    WHEREFORE, Defendant, MED-1 Solutions, LLC, objects to Plaintiff’s request in her

 motion to dismiss her complaint with prejudice that each party bear their own costs and asks the

 Court to allow MED-1 to submit a bill of costs to the Court within 14 days of entry of final

 judgment.



                                                 3
Case 1:19-cv-04052-JPH-DLP Document 47 Filed 09/09/20 Page 4 of 4 PageID #: 172




                                             KIGHTLINGER & GRAY, LLP

                                    By       s/ Nicholas W. Levi
                                             Nicholas W. Levi (#24278-53)
                                             One Indiana Square, Suite 300
                                             211 North Pennsylvania Street
                                             Indianapolis, Indiana 46204
                                             Telephone: 317-638-4521
                                             Email: nlevi@k-glaw.com




 190796\60515889-1                       4
